The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 14, 19,  and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom et al, US Patent No. 5,749,885.
Sjostrom et al disclose a surgical instrument with embedded coding element comprising: four magnets embedded within holes of a plastic hub of the surgical instrument; and a set of sensors mounted in walls of a hand-piece of the surgical instrument, wherein the sensors detects at least one of a presence or absence of the magnets and a code by the position of a polarity of magnets which indicate a set of operating conditions of the surgical instrument (See column 3, line 56 - column 8, line 67; claims 1-33; figures 1-16); the sensors detect at least one of a presence or absence of the magnets and a code by position of a polarity of magnets which indicate a set of operating conditions of the surgical instrument (See column 3, line 56 - column 6, line 47; figures 1-3D), the magnets and sensors can be easily applied to the cannula and surgical system; a cylindrical wall of the hub of the surgical instrument engageable with a cylindrical chamber in the hand-piece, wherein the magnets are located in the hub (See column 3, line 56 - column 6, line 47; figures 1-3D); the hub of the surgical instrument engageable with the cylindrical chamber in the hand-piece (See column 3, line 56 - column 6, line 47; figures 1-3D), the difference can be easily applied to the arm; a round plastic cap covering the magnets (See column 6, lines 4-28; figures 3A-3B); Sjostrom et al further disclose the sensors being Hall effect devices (See column 5, lines 34-36), that a set of sensors detects at least one of a presence or absence of the magnets and a code by position of a polarity of magnets which indicate a set of operating conditions of the surgical instrument (See column 3, line 56 - column 6, line 47; figures 1-3D); the sensor group comprising the presence and polarity sensors and the unipolar polarity sensors, and the reader comprising the omnipolar polarity or the magnetic field direction sensor, that the sensors detect the presence or the absence of the magnets for receiving a set of operating conditions of the surgical instrument (See column 3, line 56 - column 6, line 47; figures 1-3D), that the position of the magnet has any of three coding states: magnet absent, magnet present with north (N) pole facing radially outwardly, and magnet present with south (S) pole facing radially outwardly (See column 5, lines 34-43; figures 1-3D).
Sjostrom et al fail to disclose all the details of the system, including the specific position of each sensor, each and every type of sensor, the specific number of sensors, material, shape, size, etc., and the specific components of a patient side cart and the magnet and a reader applied to the cannula and an arm.
However, these limitations are either a matter of choices for meeting specific customer requirements, a duplication of elements for achieving a required results. Furthermore, the components of the patient side cart are auxiliary technical features derived by a person skilled in the art. Also, considering that the sensors detects at least one of a presence or absence of the magnets and a code by position of a polarity of magnets which indicate a set of operating conditions of the surgical instrument (See column 3, line 56 - column 6, line 47; figures 1-3D), the magnet and the reader can be easily applied to the cannula and the arm by a person skilled in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,116,601 (hereinafter ‘601 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the ‘601 Patent. For instance, in claim 1 and in the ‘601 Patent, the applicant claims:
Applicant No. 17/472,827
Patent No. 11,106,601
A method comprising: sensing magnet presence information and magnet orientation information for each magnet position of a plurality of magnet positions on a cannula mounted to a manipulator arm of a surgical system, the manipulator arm configured to manipulate movement of a surgical instrument mounted at the manipulator arm and the cannula configured to receive the surgical instrument in a mounted state at the manipulator arm, the magnet presence information indicating a presence or absence of a magnet at the magnet position, and the magnet orientation information indicating an orientation of a magnet present at the magnet position; and automatically determining identification information about the cannula based on a combination of the magnet presence information and the magnet orientation information for all magnet positions of the plurality of magnet positions.
A method comprising: sensing magnet presence information and magnet orientation information for each magnet position of a plurality of magnet positions on a cannula mounted to a manipulator arm of a surgical system, the manipulator arm configured to manipulate movement of a surgical instrument mounted at the manipulator arm and the cannula configured to receive the surgical instrument in a mounted state at the manipulator arm, the magnet presence information indicating a presence or absence of a magnet at the magnet position, and the magnet orientation information indicating an orientation of a magnet present at the magnet position; and automatically determining identification information about the cannula based on a combination of the magnet presence information and the magnet orientation information for all magnet positions of the plurality of magnet positions.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-25 of the ‘601 Patent as a general teaching for a system, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘601 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘601 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	Allowable Subject Matter
Claims 2-11, 13, 15-18, 20-23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer.
Response to Arguments
Applicant's arguments filed 09/09/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the general argument regarding the independent claims (1, 12, and 24), the examiner respectfully disagrees. For instance, providing an interface in the manipulator arm, placing the cannula to a specific position to the manipulator, positioning the reader to a position near the magnetic field, such limitations are for meeting specific customer requirements and for optimal reading signals. Such limitations would have been an obvious extension as taught by the prior art. With respect to the dependent claims (2-11, 13, 15-18, and 25-27), the rejection has been withdrawn. The claims remain rejected on the ground of non-Statutory double patent rejection. The applicant’s general argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876